Citation Nr: 1749078	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from June 1987 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in June 2010, April 2011, and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake city, Utah.  Subsequently, jurisdiction was transferred to VARO in Phoenix, Arizona.  

This case was previously before the Board in December 2013, where the issues on appeal were remanded to afford the Veteran his requested Board hearing.  However, in the Veteran's February 2017 substantive appeal, he elected to withdraw his hearing request.  As the Veteran's withdrawal of the hearing was in writing before his hearing, no further action is needed.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACTS

1.  In a September 2017 written statement, the Veteran withdrew the appeal for an initial rating in excess of 50 percent for obstructive sleep apnea.

2.  In a September 2017 written statement, the Veteran withdrew the appeal for an initial rating in excess of 10 percent for cervical spine degenerative joint disease.


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (West 2014);  38 C.F.R. § 20.204 (2016).

2.  The issue of entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a September 2017 correspondence, the Veteran via his representative stated he is no longer pursuing any further claims for disability and asked that any open claims be closed; specifically, he is not appealing the 50 percent evaluation of the his service-connected obstructive sleep apnea nor the 10 percent evaluation of his cervical spine degenerative joint disease.  The RO sent confirmation to the Veteran and his representative that all issues currently on appeal have been discontinued.  To date, neither the Veteran nor his representative has requested to reopen his issues.

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.                        38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran has effectively withdrawn his appeals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  The appeals from the denials of entitlement to an initial rating in excess of 50 percent for PTSD with primary insomnia, entitlement to service connection for left arm numbness, and entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease (DJD) must be dismissed.  38 U.S.C. § 7105 (2016); 38 C.F.R. § 20.204 (2016).



ORDER

Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea is dismissed.

Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease (DJD) is dismissed.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


